Exhibit 10.1

EIGHTH AMENDMENT

TO THE CREDIT AGREEMENT

THIS EIGHTH AMENDMENT TO THE CREDIT AGREEMENT, dated as of January 30, 2015
(this “Amendment”), to the Credit Agreement, dated as of June 17, 2011 (as
previously amended, the “Credit Agreement”), and entered into by, among others,
SemGroup Corporation, as the Borrower (the “Borrower”), certain subsidiaries of
the Borrower, as Guarantors, the lenders party thereto (the “Lenders”) and The
Royal Bank of Scotland plc, as administrative agent and collateral agent (in
such capacities, the “Administrative Agent”) for the Lenders. Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower desires to amend the Credit Agreement to permit the
disposition of NGL Units as consideration for Permitted Business Acquisitions;

WHEREAS, the Loan Parties have requested that the Lenders agree to amend
Section 6.05(m) of the Credit Agreement accordingly; and

WHEREAS, subject to certain conditions, the Lenders are willing to agree to such
amendment.

NOW, THEREFORE, in consideration of the promises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1.    Amendments to the Credit Agreement

(a)    Section 6.05(m) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(m) (x) sales, transfers or other dispositions of NGL Units as consideration
for all or a portion of the purchase price of a Permitted Business Acquisition
and (y) sales, transfers or other dispositions of NGL Units, provided that, in
the case of sales, transfers or other dispositions of NGL Units under clause
(m)(y), (i) not less than 100% of the Net Proceeds from such dispositions shall
be applied to the prepayment of the Loans in accordance with Section 2.11(c)(i),
(ii) such disposition is for at least 75% cash consideration, (iii) no Default
or Event of Default shall have occurred and be continuing, (iv) the Borrower and
its Restricted Subsidiaries shall be in compliance on a Pro Forma Basis with the
Financial Performance Covenants, and (v) any such disposition to an Affiliate
shall comply with Section 6.07.”



--------------------------------------------------------------------------------

(b)    Clause (i) of the final paragraph of Section 6.05 is hereby amended and
restated in its entirety as follows:

“(i) the Borrower may issue common equity interests and may, so long as no Event
of Default shall have occurred and be continuing or would result therefrom,
sell, grant or otherwise issue Equity Interests to members of management of the
Borrower or any of the Subsidiaries of the Borrower that are Loan Parties
pursuant to stock option, stock ownership, stock incentive or similar plans,”

Section 2.    Conditions Precedent to the Effectiveness of this Amendment

This Amendment shall become effective as of the date on which each of the
following conditions precedent shall have been satisfied (the date of
satisfaction of such conditions being referred to herein as the “Eighth
Amendment Effective Date”):

(a)    the Administrative Agent shall have received this Amendment, duly
executed by each of the Borrower, the Guarantors and the Lenders;

(b)    the representations and warranties set forth in Article III of the Credit
Agreement are and will be true and correct in all material respects on and as of
the Eighth Amendment Effective Date, to the same extent as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);

(c)    as of the Eighth Amendment Effective Date, no Event of Default or Default
shall have occurred and be continuing;

(d)    the Borrower shall have paid all fees and expenses payable to the Lenders
and the Administrative Agent hereunder or under any other Loan Document,
including as set forth in Section 4 hereof; and

(e)    the Borrower shall have obtained all material consents necessary or
advisable in connection with the transactions contemplated by this Amendment.

Section 3.    Acknowledgment and Consent.

(a)    Each Guarantor acknowledges and agrees that any of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment.

(b)    Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

Section 4.    Reference to and Effect on the Loan Documents

(a)    This Amendment is a Loan Document executed pursuant to the Credit
Agreement and shall be construed, administered and applied in accordance with
the terms and provisions thereof. The Borrower agrees to pay any applicable
costs and expenses incurred in connection with this Amendment in accordance with
the terms set forth in the Credit Agreement, including Section 9.05 thereof.

(b)    Except as specifically amended above, all of the terms and provisions of
the Credit Agreement and all other Loan Documents are and shall remain in full
force and effect and are hereby ratified and confirmed.

(c)    The execution, delivery, effectiveness and performance of this Amendment
shall not operate as a waiver of any right, power or remedy of the Lenders, the
Borrower or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any other provision of any of the Loan Documents or for
any purpose.

(d)    Each of the Loan Documents, including the Credit Agreement, and any and
all other agreements, documents or instruments now or hereafter executed and/or
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Credit Agreement, whether direct or indirect, shall mean a
reference to the Credit Agreement as amended hereby.

Section 5.    Execution in Counterparts

This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.

Section 6.    Governing Law

THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY THE LAWS
OF, THE STATE OF NEW YORK.

Section 7.    Headings

Section and Subsection headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

Section 8.    Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 

-3-



--------------------------------------------------------------------------------

Section 9.    Severability

The illegality or unenforceability of any provision of this Amendment or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Amendment or
any instrument or agreement required hereunder.

Section 10.    Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Section 11.    Waiver of Jury Trial

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AMENDMENT. EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 13.

Section 12.    Jurisdiction

Each of the parties to this Amendment hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Amendment or the transactions
contemplated hereby, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such federal
court.

[SIGNATURE PAGES FOLLOW]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

SEMGROUP CORPORATION By:  

/s/ Robert N. Fitzgerald

Name: Robert N. Fitzgerald Title: Senior Vice President & CFO Subsidiary
Guarantors SEMGROUP EUROPE HOLDING, L.L.C. By:   SEMGROUP CORPORATION, as sole
member   By:  

/s/ Robert N. Fitzgerald

  Name: Robert N. Fitzgerald   Title: Senior Vice President & CFO SEMOPERATING
G.P., L.L.C. By:   SEMGROUP CORPORATION, as sole member   By:  

/s/ Robert N. Fitzgerald

  Name: Robert N. Fitzgerald   Title: Senior Vice President & CFO

 

 

[Eighth Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SEMGAS, L.P. By:   SEMOPERATING G.P., L.L.C., as general partner   By:  
SEMGROUP CORPORATION, as sole member     By:  

/s/ Robert N. Fitzgerald

    Name: Robert N. Fitzgerald     Title: Senior Vice President & CFO SEMCANADA,
L.P. By:   SEMOPERATING G.P., L.L.C., as general partner   By:   SEMGROUP
CORPORATION, as sole member     By:  

/s/ Robert N. Fitzgerald

    Name: Robert N. Fitzgerald     Title: Senior Vice President & CFO SEMCANADA
II, L.P. By:   SEMOPERATING G.P., L.L.C., as general partner   By:   SEMGROUP
CORPORATION, as sole member     By:  

/s/ Robert N. Fitzgerald

    Name: Robert N. Fitzgerald     Title: Senior Vice President & CFO

 

 

[Eighth Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SEMMATERIALS, L.P. By:   SEMOPERATING G.P., L.L.C., as general partner   By:  
SEMGROUP CORPORATION, as sole member     By:  

/s/ Robert N. Fitzgerald

    Name: Robert N. Fitzgerald     Title: Senior Vice President & CFO SEMMEXICO,
L.L.C.   By:   SEMMATERIALS, L.P., as sole member     By:   SEMOPERATING G.P.,
L.L.C., as general partner       By:   SEMGROUP CORPORATION, as sole member    
    By:  

/s/ Robert N. Fitzgerald

        Name: Robert N. Fitzgerald         Title: Senior Vice President & CFO

 

 

[Eighth Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

ROSE ROCK MIDSTREAM HOLDINGS, LLC By:  

/s/ Robert N. Fitzgerald

Name: Robert N. Fitzgerald Title: Senior Vice President & CFO SEMDEVELOPMENT,
L.L.C. By SemGroup Corporation, as sole member By:  

/s/ Robert N. Fitzgerald

Name: Robert N. Fitzgerald Title: Senior Vice President & CFO WATTENBURG
HOLDING, LLC, GLASS MOUNTAIN HOLDING, LLC By SemDevelopment, L.L.C., as general
partner By SemGroup Corporation, as sole member By:  

/s/ Robert N. Fitzgerald

Name: Robert N. Fitzgerald Title: Senior Vice President & CFO MID-AMERICA
MIDSTREAM GAS SERVICES, L.L.C.   By:   SEMGAS, L.P., as sole member   By:  
SEMOPERATING G.P., L.L.C., as general partner   By:   SEMGROUP CORPORATION, as
sole member     By:  

/s/ Robert N. Fitzgerald

    Name: Robert N. Fitzgerald     Title: Senior Vice President & CFO

 

 

[Eighth Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent and Collateral Agent By:
 

/s/ James L. Moyes

  Name: James L. Moyes   Title: Authorised Signatory

 

 

[Eighth Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc, as a Lender By:  

/s/ James L. Moyes

Name: James L. Moyes Title: Authorised Signatory

Deutsche Bank AG – New York Branch,

as a Lender

By:  

/s/ Chris Chapman

Name: Chris Chapman Title: Director By:  

/s/ Shai Bandner

Name: Shai Bandner Title: Vice President

BMO Harris Financing, Inc.,

as a Lender

By:  

/s/ Kevin Utsey

Name: Kevin Utsey Title: Director

Morgan Stanley Bank, N.A.

as a Lender

By:  

/s/ Dimitri Barskiy

Name: Dimitri Barskiy Title: Authorized Signatory

Royal Bank of Canada,

as a Lender

By:  

/s/ Jason S. York

Name: Jason S. York Title: Authorized Signator

 

 

[Eighth Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Barclays Bank PLC, as a Lender By:  

/s/ May Huang

Name: May Huang Title: Assistant Vice President

Wells Fargo Bank, N.A.,

as a Lender

By:  

/s/ Andrew Ostrov

Name: Andrew Ostrov Title: Director

ABN AMRO,

as a Lender

By:  

/s/ Darrell Holley

Name: Darrell Holley Title: Managing Director By:  

/s/ Casey Lowary

Name: Casey Lowary Title: Executive Director

CAPITAL ONE NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Christopher Kuna

Name: Christopher Kuna Title: Vice President

UBS AG, STAMFORD BRANCH,

as a Lender

By:  

/s/ Darlene Arias

Name: Darlene Arias Title: Director By:  

/s/ Craig Pearson

Name: Craig Pearson Title: Associate Director

 

 

[Eighth Amendment to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Shannon Juhan

Name: Shannon Juhan Title: Vice President

Compass Bank

as a Lender

By:  

/s/ Kathleen J. Bowen

Name: Kathleen J. Bowen Title: Senior Vice President

CADENCE BANK, N.A.

as a Lender

By:  

/s/ William W. Brown

Name: William W. Brown Title: Senior Vice President

Citibank, N.A.,

as a Lender

By:  

/s/ Eamon Baqui

Name: Eamon Baqui Title: Vice President

The Bank of Nova Scotia,

as a Lender

By:  

/s/ Mark Sparrow

Name: Mark Sparrow Title: Director

BOKF, NA DBA BANK OF OKLAHOMA,

as a Lender

By:  

/s/ Linda J. Bridges

Name: Linda J. Bridges Title: Vice President

 

 

[Eighth Amendment to Credit Agreement Signature Page]